Citation Nr: 1013208	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-07 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right lower extremity 
thrombophlebitis.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from September 1976 to June 1979.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in July 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In September 2007, the case was remanded to afford the 
Veteran a hearing, which was subsequently held before the 
undersigned Veterans Law Judge in June 2008.  A transcript 
of the hearing is in the record.

In September 2008, the Board reopened the claim of service 
connection for right lower extremity thrombophlebitis and in 
September 2008 and June 2009 remanded the claim for further 
development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that an in-service injury to his right 
leg has resulted in recurrent right lower extremity 
thrombophlebitis.

As a result of the recent development of the claim, 
additional information, pertaining to the claim has been 
received.  For example, VA records show that in February 
1998 a non-invasive vascular study of the right lower 
extremity was done.  On VA examination in August 2009, the 
Veteran stated that in 2007 a vein examination showed a 
superficial clot.  As the referenced records are relevant to 
the claim, the records need to be obtained before the Board 
can decide the claim on the merits. 

Under the duty to assist, VA will requests relevant records 
unless the records sought do not exist or that further 
efforts to obtain the records would be futile.  38 C.F.R. 
§ 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the report of the non-
invasive vascular study at the 
Columbia, VA Medical Center in February 
1998.  If the record does not exist or 
that further efforts to obtain the 
record would be futile, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e). 

2.  Ask the Veteran to submit or to 
authorize VA to obtain on his behalf 
the private medical records, pertaining 
to hospitalizations for 
thrombophlebitis since 1996 and the 
evaluation for a superficial clot in 
2007.

If the hospitalizations or evaluation 
were by VA, the Veteran is asked to 
identify where he received the VA 
treatment.  Any VA records identified 
by the Veteran should be obtained. 

If the records sought by VA do not 
exist or that further efforts to obtain 
the records would be futile, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e). 

3.  Ask the Veteran to either submit or 
to authorize VA to obtain on his behalf 
the treatment records of Dr. Banidele 
Ekunsanmi, Premier Clinics, 120 York 
St. PO. Box 159, Chester, South 
Carolina 29706 (and also located at 
1609 Constitution Blvd., Rockhill, 
South Carolina, 29732).  



4.  After the above development, 
adjudicate the claim.  If the benefit 
sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


